DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims is acknowledged. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
	The election has been made with traverse.
	Applicant argues that a method of making a saddle and the saddle made are not independent and distinct inventions.
Examiner does not find this persuasive. Inventions related as process of making and product made are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the shell could be made by 3d printing.
Applicant argues that the claim to the saddle excludes the use of 3d printing.
Examiner agrees that the claim excludes the use of 3d printing in the context of an infringement analysis, however, during examination the “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (MPEP 2113). 
Drawings
Drawing Objection 1
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because 
reference character “22” has been used to designate both MOULD and PADDING
reference character “18” has been used to designate both MATRIX and DIE.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Drawing Objection 2
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “arranging the shell in thermoplastic polymer inside a mould”. The drawings show a shell 14 placed in a mold. They do not show “the shell in thermoplastic polymer inside a mould”. This may be an issue of claim language rather than a missing feature in the drawing  (e.g., if the shell is made of thermoplastic not placed into a thermoplastic then a feature would not be not-shown).
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 1, the limitation “arranging the shell in thermoplastic polymer inside a mould for injection moulding” is unclear as to what this means.
	The drawings show a shell 14 placed in a mold. What does “arranging the shell in thermoplastic polymer inside a mould” mean? Is there a thermoplastic polymer in the mould during step a that is not illustrated that the shell is placed into?  
	It is assumed that this is an error and the intent is that the shell is comprised of a thermoplastic polymer.
	In reference to claim 5 and 9, the term “preferably” renders the metes and bounds of the claim confusing as it is unclear whether limitations following the term are required.
Note: Claims 2-9 are also rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigolin (WO1999037459A1 - of record by Applicant) 
In reference to claim 1 and 6-8, Bigolin discloses a method of making a saddle comprising a shell and a padding (“method for manufacture of integral elastic supports, such as bicycle saddles and similar cushion and seat articles” [Claim 1]), the method comprising the steps of:
making a shell, wherein said shell is made by injection moulding in a mould comprising the punch and a second die;
wherein said shell is made by injection moulding inside a dedicated mould and is subsequently placed inside the mould;
further comprising a step in which the shell is made by injection moulding, over moulding a frame;
(“mold (7) having a first configuration (7a) with an internal cavity suitable to form a support framework… injecting a first plastic material in the internal cavity of the mold in its first configuration (7a) to form the support framework (2)” [Claim 1(A)])
(a) arranging the shell in thermoplastic polymer inside a mould for injection moulding, comprising a die and a punch; said shell comprising a support surface, which in use faces said padding, and a supporting surface coupled to an inner wall of said punch or of said die, said support surface forming a wall of the moulding cavity;
…
 (c) making the padding by injection moulding a thermoplastic polymer over said shell, between said support surface and said mould (“injecting a second plastic material different from the first plastic material in the internal cavity of the mold in its second configuration (7b), partially occupied by the support framework (2), to form the padding (6)” [Claim 1(D)]).
Bigolin further discloses that “By means of appropriate manipulators for automatic mold opening and closing and for passing from configuration 7a to 7b, it is possible to render the method fully automatic.” but does not specifically disclose (b) closing the mould. However, it would be obvious to close the mold during injection molding. 
In reference to claims 2-3, Bigolin teaches wherein the thermoplastic polymer used in step (c) is a thermoplastic elastomer (TPE); the thermoplastic polymer used in step (c) is a SBS rubber (“second plastic material is selected among the thermoplastic and/or vulcanisable polyolefinic rubbers” [Claim 13] and “Megol”. Although "Megol" is considered a trademark for SBS and SEBS compounds, the selection of SBS is thus considered an obvious option for a skilled person.1)
	Claim 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigolin (WO1999037459A1) and further in view of Deseure (EP1857247A1).
In reference to claim 4, the prior art discloses the method of claim 1.
Bigolin does not disclose wherein said padding is made by co-injection moulding of a coating forming an outer coating of said padding and forming a contact with the surface of said shell, and an inner core of reduced hardness.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, molding multilayered parts [Abstract], Deseure discloses by co-injection moulding of a coating forming an outer coating of said padding and forming a contact with the surface of said shell, and an inner core of reduced hardness (“co-injection moulding” [0011] and “part comprises a relatively rigid substrate layer 1, a softer layer 2, a seal 3 and a flexible polyurethane layer 4.” [0015]. See Fig 4).
The combination would be achievable by making said padding is made by co-injection moulding of a coating forming an outer coating of said padding and forming a contact with the surface of said shell, and an inner core of reduced hardness as taught by Deseure, e.g., “the mould temperature is controlled in such a manner that a denser skin is formed against the mould surface so that the polyurethane layer 4 is an integral skin foam layer. Such an integral skin foam technique is disclosed for example in EP-A-0 927 738” [0034].
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that said padding is made by co-injection moulding of a coating forming an outer coating of said padding and forming a contact with the surface of said shell, and an inner core of reduced hardness
	A person having ordinary skill in the art would have been specifically motivated to make said padding is made by co-injection moulding of a coating forming an outer coating of said padding and forming a contact with the surface of said shell, and an inner core of reduced hardness as taught by in order to provide the user of the saddle with an improved feel as suggested by Deseure “the softer layer 2 is situated between the substrate layer 1 and the flexible polyurethane layer 4 to provide for an additional soft feel “ [0017]; and/or in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
wherein said coating has a hardness between 5 and 60
shore A, and said inner core has a hardness between O and 5 shore A, preferably O shore A
In reference to claim 5, the prior art discloses the method as in claim 4.
Deseure further discloses wherein said coating has a hardness between 5 and 60 shore A, and said inner core has a hardness between 0 and 5 shore A, preferably 0 shore A (“Shore A … most preferably lower than 10” [0020] and see “Shore A hardness of 0” at Example 1 [0036]). Deseure further explains that the coating is made of “polyurethane skin”  [0036]. This would cover a hardness as claimed.).
	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bigolin (WO1999037459A1) and further in view of Poucke (US 8304483 B2).
In reference to claim 5, the prior art discloses the method as in claim 1.
Bigolin further discloses that “the framework 2 can be made of a first high density plastic material, with relatively high mechanical properties, like polypropylene (PP)” and “first plastic material is selected among polypropylene resins (PP)” [Claim 11]), however, Bigolin does not disclose wherein said shell is made of copolymer polypropylene loaded with a percentage of fiberglass between 5% and 15% , preferably around 10%.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, thermoplastic molding of vehicular components [C10L24-34], Poucke discloses an improved polypropylene comprising a copolymer polypropylene loaded with a percentage of fiberglass between 5% and 15% , preferably around 10% (“A feedstock concentrate material, including a first phase including fibers having a length greater than 5 mm; and a polymeric phase including a first polyolefin having a first melt flow rate; and a second polyolefin having a second melt flow rate. Kits, methods of using and resulting articles including the concentrate are also disclosed.” [Abstract] and “a resulting article will have a fiber content (e.g., a glass fiber) of from about 5 percent by weight of the resulting material to about 50 percent by weight of the resulting material” [C8L49-53]).
The combination would be achievable by using the Poucke material to form the shell. Poucke indicates that the composition is suitable for injection molding [Claim 14]. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that said shell is made of copolymer polypropylene loaded with a percentage of fiberglass between 5% and 15% , preferably around 10%.
A person having ordinary skill in the art would have been specifically motivated to use the Poucke material to form the shell because Poucke teaches that the material provides “improved fiber reinforced thermoplastic articles,” [C1L15-16] suitable for forming seats [C10L29]; and/or to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; or use of known technique to improve similar devices (methods, or products) in the same way. 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also, Desseure, as applied to claim 4, below, teaches “styrene block copolymer (SBS)” [0024] as a padding material.